DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits. Examiner notes Applicant has not filed an Information Disclosure Statement (IDS).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-20) recite “[a] … method for determining a loss risk based on a user's sequence of behaviors, … said method comprising: periodically accessing data at a data repository, the accessed data comprises at least user data including user-submitted data and user-derived data based on the user's sequence of behaviors; processing the accessed data to compare the user's sequence of behaviors to a trained … model …; generating a loss risk value for the user based on the user's sequence of behaviors and the trained [model]; and sending the loss risk to the data repository to be included in previous first sequential behavior activities of first users of a service provider.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of determining a loss risk based on a user's sequence of behaviors by accessing a data repository of user behavior data, processing user behavior data to compare the behavior to a trained model, generating a risk of loss value based on the user behavior data and trained model, and sending the risk of loss to the repository of behavior data.
As a whole, each of the limitations above manage the personal human behavior of the human users and provide a set of rules to follow to manage the behavior of human users based on the human behaviors of the human users; therefore, the claims recite a certain method of organizing human activity. Furthermore, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited determining a loss risk based on a user's sequence of behaviors by accessing a data repository of user behavior data, processing user behavior data to compare the behavior to a trained model, generating a risk of loss value based on the user behavior data and trained model, and sending the risk of loss to the repository of behavior data could all be reasonably interpreted as a human mentally observing information regarding the user either mentally or with a pen and paper, a human mentally evaluating the information to compare the information to a model and generate a risk of loss value based on the model and information, and human sending the risk of loss to a repository mentally and/or with a pen and paper. Accordingly, the claims are directed to a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] computer implemented method …, said method being performed on a computing device and executed by a processor, said method comprising: periodically accessing data at a data repository” and “trained ensemble learning method model” in claim 1, “a system … the system comprising: a non-transitory data storage device; and one or more special purpose computer devices that access and store data on the data storage device and employ at least one processor to perform actions” and “trained ensemble learning method model” in claim 9, and “[a] computing system …, the system comprising: one or more processors; and one or more non-transitory computer-readable storage devices storing computer-executable instructions, the instructions operable to cause the one or more processors to perform operations” and “trained ensemble learning method model” in claim 17;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8, 10-16, & 18-20 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0026] (discussing the device implementing the invention may include virtually any network computing including a desktop computer). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8, 10-16, & 18-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 & 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, et al. (US 20200167798 A1), hereinafter Lee.
Regarding claim 1, Lee discloses a computer implemented method for determining a loss risk based on a user's sequence of behaviors, said method being performed on a computing device and executed by a processor, said method comprising ([0004]-[0008]): 
periodically accessing data at a data repository, the accessed data comprises at least user data including user-submitted data and user-derived data based on the user's sequence of behaviors ([0061], [0066], server 210 trains and re-trained or otherwise refreshed periodically and/or in response to any new relevant onboarding data being received (i.e. periodically access sequence of behavior) for the particular customer for a particular onboarding a customer service intention probability (CSIP) model, determining an appropriate probability of successful customer intention for retention, and/or a customer service capability probability (CSCP) model, determining probability of successful customer payment for a particular service, by pulling some or all onboarding data 211 from data 212 (e.g., database) (i.e. at a data repository) as batch job data 215, into a batch job data storage (e.g., file system and/or database) 216, within the last 30 days (e.g., onboarding data associated with onboardings initiated within the last 30 days) or any other suitable timeframe (i.e. periodically) generated during an active onboarding (i.e. sequence of behaviors), [0073]-[0074], fig. 6, operation 602 (602a and 602b) trains a customer service intention probability (CSIP) model and a customer service capability probability (CSCP) model (e.g., one or more CSCPM 602bm of FIG. 5) using model input features of a historical onboarding attempt as training inputs (e.g., UF data, BF data, IF data, TL data, etc.) and the resulting label of the historical onboarding attempt (e.g., the eventual success or failure of converting the historic onboarding to get the customer to use the service (i.e., CSIP model, e.g. after free trial period) or make payment (i.e., CSCP model, e.g. getting an authorized payment) as a training output or truth (failure (e.g., value 0) or success (e.g., value 1)) (i.e. user-submitted data and user-derived data based on the user's sequence of behaviors)  [0078], if a customer attempt to initiate a sign up for a particular service (e.g., music) is not detected at operation 604, the may be repeated until such a customer attempt is detected, all the while, operation 602 may also be repeated continuously retraining any suitable models with any new onboarding data and/or redetermining any suitable parameters (i.e. periodically)); 
processing the accessed data to compare the user's sequence of behaviors to a trained ensemble learning method model (ELMM) ([0026]-[0027], at least one suitable CSIP and/or CSCP model, such as any suitable machine learning model, e.g., an ensemble model is trained with onboarding data, [0061], [0066], server 210 trains and re-trains CSIP model and CSCP model (i.e. compared the trained model) using new relevant onboarding data being received (i.e. processing accessed data to compare to user behaviors) for the particular customer to determine on an updated characteristic (e.g., an updated probability) for a particular onboarding a CSIP model, determining an appropriate probability of successful customer intention for retention, and/or a CSCP model, determining probability of successful customer payment for a particular service, [0073]-[0076], fig. 6, training CSIP and CSCP (i.e. compare the trained model) uses model input features of a historical onboarding attempt as training inputs (e.g., UF, BF, IF, TL data, etc.) and the resulting label of the historical onboarding attempt (e.g., the eventual success or failure of converting the historic onboarding to get the customer to use the service (i.e., CSIP model, continuing after free trial period) or make payment (i.e., CSCP model, getting an authorized payment) as a training output or truth (failure (e.g., value 0) or success (e.g., value 1)) (i.e. comparing to the user behavior), and at operation 602c, for each CSIP and CSCP a threshold θ.STAY and θ.PAY probabilities used for comparison with the predicted CSIP and CSCP P.STAY and P.PAY  to improve or optimize or maximize or increase the success rate of each authorization request (i.e. comparing to the user behavior)); 
generating a loss risk value for the user based on the user's sequence of behaviors and the trained ELMM ([0061], [0066], [0073]-[0074], server 210 trains and re-trains CSIP model and CSCP model as one or more models 205 to determine probability of successful customer payment for a particular service being onboarded and/or determine probability of successful customer intention for retention for the particular service being onboarded using new relevant onboarding data being received historical onboarding attempts and labeling truth (failure and success for the particular customer to determine on an updated characteristic (e.g., an updated probability) of the model (i.e. generating a risk of loss)); and 
sending the loss risk to the data repository to be included in previous first sequential behavior activities of first users of a service provider ([0062], [0065], one or more models 205 built by model builder 218 and updated using streaming job model builder 228 is analyzed by a feature selector 220 to identify one or more features (e.g., inputs) that have a significant impact on the effectiveness of the mode, and all models trained or built by model builder 218 and each re-trained or updated model 230 to model repository 232).
Regarding claim 2, Lee discloses the method of claim 1 (as above), wherein the user is a subscriber, the loss risk comprises churn risk, and said method comprises terminating use of a service provider platform of the first users of the service provider after the first sequential behavior activities ([0023], it is determined whether the customer is eligible for a free trial of that service, wherein if the customer is determined to be eligible for such a free trial, it is determined whether the free trial should be initiated, and if the customer is determined not to be eligible for such a free trial, it may be determined whether or not the service should be provided to the customer prior to requesting authorization of the customer transaction credential to pay for the service, [0026]-[0027], historical service onboarding data that may be indicative of any suitable features or categories or characteristics of one or more previous service onboardings carried out, wherein  the eventual success or failure of charging the customer for using the service of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSCP model, and the eventual success or failure of retaining the customer for using the service (e.g., after any free trial window) of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSIP model).
Regarding claim 3, Lee discloses the method of claim 1 (as above), wherein the user is a subscriber, the loss risk comprises churn risk, and said method comprises resuming use of a service provider platform of the first users of the service provider after the first sequential behavior activities ([0023], it is determined whether the customer is eligible for a free trial of that service, wherein if the customer is determined to be eligible for such a free trial, it is determined whether the free trial should be initiated, and if the customer is determined not to be eligible for such a free trial, it may be determined whether or not the service should be provided to the customer prior to requesting authorization of the customer transaction credential to pay for the service, [0026]-[0027], historical service onboarding data that may be indicative of any suitable features or categories or characteristics of one or more previous service onboardings carried out, wherein  the eventual success or failure of charging the customer for using the service of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSCP model, and the eventual success or failure of retaining the customer for using the service (e.g., after any free trial window) of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSIP model).
Regarding claim 4, Lee discloses the method of claim 1 (as above), wherein the user is a trial user, the loss risk comprises non- conversion risk, and said method comprises not converting trial membership into subscription base membership of a service provider platform of the first users of the service provider after the first sequential behavior activities ([0023], it is determined whether the customer is eligible for a free trial of that service, wherein if the customer is determined to be eligible for such a free trial, it is determined whether the free trial should be initiated, and if the customer is determined not to be eligible for such a free trial, it may be determined whether or not the service should be provided to the customer prior to requesting authorization of the customer transaction credential to pay for the service, [0026]-[0027], historical service onboarding data that may be indicative of any suitable features or categories or characteristics of one or more previous service onboardings carried out, wherein  the eventual success or failure of charging the customer for using the service of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSCP model, and the eventual success or failure of retaining the customer for using the service (e.g., after any free trial window) of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSIP model).
Regarding claim 5, Lee discloses the method of claim 1 (as above), wherein the user is a trial user, the loss risk comprises non- conversion risk, and said method comprises converting trial membership into subscription base membership of a service provider platform of the first users of the service provider after the first sequential behavior activities ([0023], it is determined whether the customer is eligible for a free trial of that service, wherein if the customer is determined to be eligible for such a free trial, it is determined whether the free trial should be initiated, and if the customer is determined not to be eligible for such a free trial, it may be determined whether or not the service should be provided to the customer prior to requesting authorization of the customer transaction credential to pay for the service, [0026]-[0027], historical service onboarding data that may be indicative of any suitable features or categories or characteristics of one or more previous service onboardings carried out, wherein  the eventual success or failure of charging the customer for using the service of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSCP model, and the eventual success or failure of retaining the customer for using the service (e.g., after any free trial window) of the onboarding of the set may be used as the truth (e.g., ground truth) for the training set for the CSIP model).
Regarding claim 6, Lee discloses the method of claim 1 (as above), further comprising accessing the data at a predetermined time interval to produce a real-time loss risk value and to generate a prediction score ([0066], during an active onboarding for which that refreshed model may then be used to make a determination on an updated characteristic (e.g., an updated probability) for that active onboarding (e.g., at operation 610 and/or 612 and/or 614 and/or 628 of process 600 (e.g., periodically and/or in response to any new relevant onboarding data being received for the particular customer), [0079]-[0080], [0088], at operations 610 and 628, one or more appropriate CSCP models 602bm (trained at operation 602b) is run using onboarding data input features for the particular customer being onboarded for the particular service (e.g., any suitable UF, BF, TF, and/or TL data (e.g., as may be aggregated at operation 606)) in order to determine one or more particular capability probability P.PAYS for the current customer onboarding, and at 612, one or more CSIP models 602am (trained at operation 602a) is run using onboarding data input features as may be available for the particular customer being onboarded for the particular service (e.g., any suitable UF, BF, TF, and/or TL data (e.g., as may be aggregated at operation 606)) in order to determine one or more particular intention probability P.STAYS for the current customer onboarding).
Regarding claim 8, Lee discloses the method of claim 1 (as above), further comprising separating the first users of the service provider into segments based on a predetermined time interval to build individual behavioral models for each of the segments, and selecting, for the user, one of the segments to which the user belongs, and using the individual behavioral models for the segment selected for the user to train the ELMM ([0026]-[0027], at least one suitable CSIP and/or CSCP model, such as any suitable machine learning model, e.g., an ensemble model is trained with onboarding data, [0080], based on any free trial window limitations that may have been determined at operation 608 (e.g., if the free trial may be no greater than 180 days, then six (6) different CSIP models 602am that have been trained for each one of respective free trial window lengths of 30, 60, 90, 120, 150, 180 (e.g., models CSIPM.30-CSIPM.180) may be used to determine six (6) different P.STAYS (e.g., P.STAY-30-P. STAY-180)), [0079]-[0080], [0088], one or more appropriate CSCP and CSIP models 602bm and 602am (e.g., as trained at operation 602b) may be run utilizing onboarding data input features as may be available for the particular customer being onboarded for the particular service (e.g., any suitable UF, BF, TF, and/or TL data) in order to determine one or more particular capability probability P.PAYS and P.STAYS for the current customer onboarding).
Regarding claims 9-14 & 16, these claims are substantially similar to claims 1-6 & 8, respectively, and are, therefore, rejected on the same basis as claims 1-6 & 8. While claims 9-14 & 16 are directed toward a computing system comprising computer-readable storage devices storing computer-executable instructions to cause processors to perform operations, Lee teaches a computing system as claimed. [0004], [0007]-[0008].
Regarding claim 15, Lee discloses the system of claim 9 (as above), wherein the trained ELMM is implemented within a machine learning framework ([0026]-[0027], at least one suitable CSIP and/or CSCP model, such as any suitable machine learning model, e.g., an ensemble model is trained with onboarding data, [0061], [0066], [0073]-[0076], fig. 6, server 210 trains and re-trains CSIP model and CSCP model (i.e. compared the trained model) using new relevant onboarding data being received (i.e. processing accessed data to compare to user behaviors) for the particular customer to determine on an updated characteristic (e.g., an updated probability) for a particular onboarding a CSIP model, determining an appropriate probability of successful customer intention for retention, and/or a CSCP model, determining probability of successful customer payment for a particular service using model input features of a historical onboarding attempt as training inputs (e.g., UF, BF, IF, TL data, etc.) and the resulting label of the historical onboarding attempt).
Regarding claims 17-20, these claims are substantially similar to claims 1, 2, 5, & 8, respectively, and are, therefore, rejected on the same basis as claims 1, 2, 5, & 8. While claims 17-20 are directed toward a system comprising a computer-readable storage device and computers, Lee teaches a computing system as claimed. [0004], [0007]-[0008].

	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al. (US 20200167798 A1), hereinafter Lee, in view of Pandey, et al. (US 20210241292 A1), hereinafter Pandey.
Regarding claim 7, Lee discloses the method of claim 1 (as above). Further, while Lee discloses all of the above, including further comprising training an ensemble learning method model (ELMM) that uses dynamic … modeling to represent information about first sequential behavior activities of first users of a service provider involving use of a service provider platform, wherein the trained ELMM is implemented within a machine learning framework ([0026]-[0027], at least one suitable CSIP and/or CSCP model, such as any suitable machine learning model, e.g., an ensemble model is trained with onboarding data, [0061], [0066], server 210 trains and re-trains CSIP model and CSCP model (i.e. compared the trained model) using new relevant onboarding data being received (i.e. processing accessed data to compare to user behaviors) for the particular customer to determine on an updated characteristic (e.g., an updated probability) for a particular onboarding a CSIP model, determining an appropriate probability of successful customer intention for retention, and/or a CSCP model, determining probability of successful customer payment for a particular service, [0073]-[0076], fig. 6, training CSIP and CSCP (i.e. compare the trained model) uses model input features of a historical onboarding attempt as training inputs (e.g., UF, BF, IF, TL data, etc.) and the resulting label of the historical onboarding attempt (e.g., the eventual success or failure of converting the historic onboarding to get the customer to use the service (i.e., CSIP model, continuing after free trial period) or make payment (i.e., CSCP model, getting an authorized payment) as a training output or truth (failure (e.g., value 0) or success (e.g., value 1)) (i.e. comparing to the user behavior), and at operation 602c, for each CSIP and CSCP a threshold θ.STAY and θ.PAY probabilities used for comparison with the predicted CSIP and CSCP P.STAY and P.PAY  to improve or optimize or maximize or increase the success rate of each authorization request (i.e. comparing to the user behavior)), Lee does not expressly disclose the remaining elements of the following limitation, which however, are taught by further teachings in Pandey.
Pandey teaches further comprising training an ensemble learning method model (ELMM) that uses dynamic state-spacing modeling to represent information about first sequential behavior activities of first users of a service provider involving use of a service provider platform, wherein the trained ELMM is implemented within a machine learning framework ([0057], [0070], [0213]-[214], the data science engine (103) feeds customer data into an ensemble of deep learning algorithms to generate a series of customer genome markers, [0219], the momentum marker (304) is configured to identify and quantify the growth in transactional terms by looking at the value (gross sales and redemptions), volume (number of transactions and breadth of investments) transacted by each advisor to identify advisors that are likely to attrite by following the state-space model approach, wherein relevant signals are identified and the latent state of each customer is tracked across different time periods).
Lee and Pandey are analogous fields of invention because both address the problem of predicting customer behaviors using machine learning. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Lee the ability to use dynamic state-spacing modeling to represent information about sequential behavior activities of users of a service provider, as in Pandey, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of using dynamic state-spacing modeling to represent information about sequential behavior activities of users of a service provider, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Lee with the aforementioned teachings of Pandey in order to produce the added benefit of improving the predictions in subsequent campaigns and interactions with customers. [0062]-[0063].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623